IN THE COURT OF APPEALS OF IOWA

                                    No. 16-0678
                              Filed January 25, 2017


IN THE MATTER OF G.G.,
Alleged to Be Seriously Mentally Impaired,

G.G.,
     Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Polk County, Heather L. Lauber,

District Associate Judge.



        G.G. appeals the district court’s order of involuntary commitment under

Iowa Code chapter 229 (2016). AFFIRMED.



        Alexander D. Smith of Parrish, Kruidenier, Dunn, Boles, Gribble, Gentry,

Brown & Bergmann L.L.P., Des Moines, for appellant.

        Thomas J. Miller, Attorney General, and Gretchen W. Kraemer, Assistant

Attorney General, for appellee State.




        Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


TABOR, Judge.

       G.G. contests the finding he suffers from a serious mental impairment.

G.G. does not dispute that he has a mental illness or that he would be a threat to

himself or others if allowed to remain at liberty without treatment. He challenges

only the sufficiency of the State’s evidence he lacked sufficient judgmental

capacity to make responsible decisions with respect to his hospitalization and

treatment. Because we find ample evidence in the record establishing G.G.’s

lack of judgmental capacity, we affirm.

I.     Facts and Prior Proceedings

       A social worker filed an application on March 21, 2016, alleging G.G., who

is a veteran, was suffering from serious mental impairment.               G.G. was

experiencing suicidal ideation and had expressed a specific plan to end his life.

A board-certified psychiatrist with the Veterans Affairs Central Iowa Health Care

System filed an affidavit describing G.G.’s chronic paranoid schizophrenia and

G.G.’s frustration with being on psychiatric medications and living in a residential-

care facility. She continued:

       [G.G.] expressed his belief that any psychiatric symptoms he has
       ever had have been caused by taking psychotropic medications
       and cannot be convinced otherwise. Given that he has a history of
       serious suicide attempts, RCF [residential-care-facility] staff were
       understandably quite concerned when he made . . . threats [to end
       his life].

       The doctor also opined G.G. was not capable of making responsible

decisions with respect to his hospitalization and treatment, reasoning: “[G.G.]

does not believe he has a mental illness. He believes that he ‘hoodwinked’ the

government into thinking he had a mental illness and is now unjustifiably
                                         3


receiving psychotropic medications and government money that he does not

deserve.”

       G.G.’s court-appointed counsel entered an appearance on March 23, and

the matter proceeded to a hearing before a district associate judge (DAJ) on

March 25. The psychiatrist who filed the affidavit testified via telephone at the

hearing. She stated that when G.G. failed to take his medications, he became

“very delusional. . . .    He often [became] very negative about himself and

frequently [became] suicidal and has attempted suicide in the past.” On cross-

examination, G.G.’s attorney asked the doctor about the side effects of G.G.’s

medications. The doctor responded that G.G. initially told her he was tolerating

the medications well but later claimed “they stifle his thinking and his mind.” G.G.

did not testify at the hearing.

       The DAJ found G.G. to be seriously mentally impaired and committed him

on an inpatient basis. G.G. appealed the DAJ’s order, and the district court held

a de novo trial. The district judge issued an order affirming the DAJ’s finding,

and G.G. again appealed.

       After reviewing the procedural history in this matter, we requested

supplemental briefing on a jurisdictional question: whether the district court’s

appellate jurisdiction includes review of a DAJ’s finding of serious mental

impairment. After considering Iowa Code sections 229.21(3) and 602.6306(2)

(2016), we concluded the district judge did not have jurisdiction to consider the

merits of G.G.’s appeal and the district judge’s decision was void. See In re L.H.,

___ N.W.2d ___, ___, 2016 WL 7404593, at *3–4 (Iowa Ct. App. 2016)

(explaining this analysis in the context of a DAJ’s order continuing placement).
                                           4


But we determined a challenge to the DAJ’s ruling was properly before us. We

ordered the parties to submit amended briefs addressing the DAJ’s ruling and

now consider the merits of the parties’ arguments.

II.    Scope and Standard of Review

       We review challenges to the sufficiency of the evidence in involuntary-

commitment proceedings under chapter 229 for correction of legal error. See In

re B.B., 826 N.W.2d 425, 428 (Iowa 2013).            “The allegations made in the

application for involuntary commitment must be supported by clear and

convincing evidence.”         In re J.P., 574 N.W.2d 340, 342 (Iowa 1998).        We

consider evidence “clear and convincing” when there is “no serious or substantial

doubt about the correctness of a particular conclusion drawn from the evidence.”

See id. (citation omitted).

III.   Analysis

       Chapter 229 authorizes involuntary civil commitment if a person is

“seriously mentally impaired.”       See Iowa Code § 229.13(1).        The statutory

definition of serious mental impairment includes three elements; the person must:

(1) have a mental illness, (2) lack “sufficient judgment to make responsible

decisions with respect to the person’s hospitalization or treatment” as a result of

the mental illness, and (3) be likely, if allowed to remain at liberty, to be a danger

to the person’s self or others. See id. § 229.1(20).

       On appeal, G.G. challenges only the sufficiency of the State’s proof of the

lack-of-judgment element.          To prove lack of judgment, the State must

demonstrate G.G. “is unable because of the alleged mental illness, to make a

rational decision about treatment, whether the decision is to seek treatment or
                                         5

not.” See In re B.T.G., 784 N.W.2d 792, 797 (Iowa Ct. App. 2010); see also J.P.,

574 N.W.2d at 343 (noting mental illness “does not preclude an individual’s ability

to make rational judgments in all cases or with respect to all matters” (quoting

Randall P. Bezanson, Involuntary Treatment of the Mentally Ill in Iowa: The 1975

Legislation, 61 Iowa L. Rev. 262, 275 n.68 (1975))). We focus on the reasoning

for the treatment decision, not the decision itself. See J.P., 574 N.W.2d at 343.

“A decision, although medically inadvisable, may be rationally reached, and if so,

it is not the court’s place to second guess the decision.” Id.

       G.G. argues the State failed to prove he lacked judgmental capacity

because although he refused his medications, his refusal stemmed from his

concern about their side effects.     The State contends it satisfied its burden

because G.G.’s decision to refuse medication was not “rationally reached.”

       We find substantial evidence in the record to support the DAJ’s decision

G.G. lacked sufficient judgmental capacity. Concern about a side effect of a

medication may be a rational reason for declining that medication. See id. at

343. But G.G.’s complaint his medications “stifled” his thinking—in and of itself—

does not require a finding G.G. had the capacity to make rational decisions about

his treatment.

       According to his psychiatrist, G.G. did not believe he had a mental illness

or needed to take his prescribed medications. In addition, G.G. believed his

psychotropic medication caused his delusions. In reality, G.G. had a diagnosis of

chronic paranoid schizophrenia, and without his medications, G.G. often became

paranoid and suicidal, according to the psychiatrist.       The facts as a whole

demonstrate G.G. lacked judgmental capacity regarding his treatment and
                                        6

hospitalization. See, e.g., In re F.W.S., No. 09-1110, 2009 WL 4842828, at *1

(Iowa Ct. App. Dec. 17, 2009) (finding lack of judgment when respondent denied

he had a mental illness and became paranoid and delusional when respondent

refused medication); In re J.D.H., No. 00-820, 2001 WL 355652, at *1 (Iowa Ct.

App. Apr. 11, 2001) (finding lack of judgment when respondent refused to take

his medications “because they made him tired” and did not like the way his

doctor treated him).

      Moreover, this case is readily distinguishable from J.P., 574 N.W.2d at

343–44, the case G.G. principally relies upon in support of his argument. In J.P.,

the State presented “virtually no evidence” to show the respondent lacked

sufficient judgment to make responsible decisions about her treatment, and our

supreme court rejected the State’s argument the respondent’s decision not to

take her medication indicated lack of judgment. 574 N.W.2d at 343. J.P. had an

educational background in psychology and counseling, articulated specific

concerns about the side effects of her new medication, and preferred

psychotherapy to chemotherapy. Id. The record before us is markedly different.

According to G.G.’s psychiatrist, he believed the symptoms of his mental illness

were caused by his psychotropic medications.

      Accordingly, we affirm the commitment order.

      AFFIRMED.